Citation Nr: 0942415	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-10 908 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for depressive disorder, claimed as depression and 
generalized anxiety disorder.  

2.  Entitlement to an increased evaluation for headaches, 
status post head injury, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to an increased evaluation for degenerative 
spondyloarthritis, lumbar spine, with chronic lumbar strain, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August and December 2006 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in St. Petersburg, Florida.  

The veteran appeared at a Travel Board hearing at the RO 
before the undersigned acting Veterans Law Judge in July 
2009.  A transcript of the hearing is of record.  

The issues of entitlement to increased evaluations for 
headaches, status post head injury, and degenerative 
spondyloarthritis, lumbar spine, with chronic lumbar strain, 
are remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on her part.  

In the December 2006 rating action, the RO denied the claim 
for entitlement to a total disability rating based on 
individual unemployability (TDIU).  The Veteran submitted a 
notice of disagreement with that denial and the February 2008 
statement of the case included that issue.  The March 2009 
substantive appeal did not indicate that the Veteran was 
appealing that issue and it is not currently in appellate 
status.  At the time of her July 2009 hearing, the Veteran 
raised a new TDIU claim.  The Board notes that in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the United States Court of 
Appeals for Veterans Claims indicated that a veteran may, at 
any time, independently assert entitlement to TIDU based on 
an existing service-connected disability.  As this issue is 
not properly before the Board, it is referred to the RO for 
appropriate action.  


FINDING OF FACT

In a July 2009 statement and at her July 2009 hearing, the 
Veteran testified that she wished to withdraw her appeal as 
to the issue of entitlement to an initial evaluation in 
excess of 70 percent for depressive disorder, claimed as 
depression and generalized anxiety disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as 
it relates to the issue of entitlement to an initial 
evaluation in excess of 70 percent for depressive disorder, 
claimed as depression and generalized anxiety disorder, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2009); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  
The Veteran, in her July 2009 statement in support of claim 
and at her July 2009 hearing, withdrew her appeal as to the 
issue of entitlement to an initial evaluation in excess of 70 
percent for depressive disorder, claimed as depression and 
generalized anxiety disorder.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice as it relates to this issue.


ORDER

The appeal, as to the issue of entitlement to an initial 
evaluation in excess of 70 percent for depressive disorder, 
claimed as depression and generalized anxiety disorder, is 
dismissed.


REMAND

As to the issues of increased evaluations for the service-
connected lumbar spine and headache disorders, the Board 
notes that the Veteran, at the time of her July 2009 hearing, 
testified that her headache and lumbar spine problems had 
increased in severity.  The Board notes that the last 
comprehensive examination performed with regard to either of 
these disorders was more than two years ago.  VA is obliged 
to afford a veteran a contemporaneous examination where there 
is evidence of an increase in the severity of the disability. 
VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide 
an opinion that her disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  As such, additional VA 
examinations are warranted to determine the extent of any 
current lumbar spine and headache disorders.

The Board also observes that the Veteran has testified as to 
having recently received treatment for her claimed 
disabilities at the Miami VA Medical Center (MC) and the 
Pembrooke Pines and Hollywood VA outpatient facilities.  It 
also appears that the Veteran was involved in VA vocational 
rehabilitation and training based upon testimony provided at 
the hearing.  The vocational rehabilitation folder has not 
been associated with the claims file.  VA is deemed to have 
constructive knowledge of documents which are generated by VA 
agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-
13 (1992).  If those documents predate a Board decision on 
appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment 
records of the Veteran from the Miami 
VAMC and the Pembrooke Pines and 
Hollywood VA Outpatient Clinics from 2008 
to the present and associate them with 
the claims folder.

2.  Obtain the veteran's VA Vocational 
Rehabilitation and counseling folders and 
associate these documents with the claims 
folder.

3.  Schedule the Veteran for VA 
orthopedic and neurological examinations 
to determine the current severity of the 
service-connected degenerative 
spondyloarthritis, lumbar spine, with 
chronic lumbar strain.  The claims folder 
must be made available to the examiner 
for review.

The examiner should report the ranges of 
motion for the thoracolumbar spine.  The 
examiner should also indicate whether the 
lumbosacral spine disability is 
manifested by weakened movement, excess 
fatigability, incoordination, pain, of 
flare ups.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, pain or flare-ups.  Any 
nerve affected by the lumbar spine 
disability should be identified along 
with any associated symptomatology.  Any 
other associated neurologic impairment 
should also be identified.

4.  Schedule the Veteran for a VA 
examination to determine the severity of 
her service-connected headaches.  All 
indicated tests and studies are to be 
performed and all findings must be 
reported in detail.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  The 
examiner should comment on the number of 
headaches, including whether they are 
very frequent in nature; the severity of 
the headaches, to include whether they 
are completely prostrating; and the 
length of the attacks, to include whether 
the attacks are prolonged.  The examiner 
should also comment on whether the 
Veteran's headaches are productive of 
severe economic inadaptability.

5.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claims of 
increased evaluations for headaches, 
status post head injury, and degenerative 
spondyloarthritis, lumbar spine, with 
chronic lumbar strain.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


